Case 6:20-cv-00029-SEH Document 13 Filed 06/22/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
MONTANA ENVIRONMENTAL
INFORMATION CENTER,
No. CV 20-29-H-SEH
Plaintiff,
VS. ORDER

UNITED STATES DEPARTMENT
OF ENERGY,

Defendant.

 

 

On May 12, 2020, the Court ordered each party to file a preliminary pretrial
statement on or before June 19, 2020, addressing, with strict compliance, each
matter listed in Fed. R. Civ. P. 26(a)(1)(A)(i){iii) and L.R. 16.2(b)(1).'

Notwithstanding strict compliance requirements of the Court’s Order of
May 12, 2020,’ the preliminary pretrial statements filed on June 19, 2020,° do not

comply with the Order.’

 

'Doc. 8 at 4-5.
2 Doc. 8.
7 Does. 11, 12.

4 See Fed. R. Civ. P. 26(a)(1)(A)(ii).
Case 6:20-cv-00029-SEH Document 13 Filed 06/22/20 Page 2 of 2

ORDERED:
This case will be dismissed on June 26, 2020, unless necessary and
appropriate revisions of the preliminary pretrial statements addressing the

deficiencies outlined above are filed and served on or before June 25, 2020.

DATED this att, of June, 2020.

ar Kader)

v

“SAM E. HADDON
United States District Judge
